UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


PATRICK COLLINS, INC.,

       Plaintiff,

               v.                                     Civil Action No. 11-58 (RMU/JMF)

DOES 1-72,

       Defendants.


                                              ORDER

       In accordance with the accompanying Memorandum Opinion, it is, hereby,

       ORDERED that plaintiff show cause in writing by February 10, 2012, why this Court

can assert jurisdiction over any defendant (a) who is not domiciled in the District of Columbia, or

(b) as to whom plaintiff lacks a good faith basis to assert that he or she committed the act that is

the premise of the plaintiff’s claim for relief in the District of Columbia, and why venue is proper

unless the defendant resides in the District of Columbia. It is further, hereby,

       ORDERED that plaintiff’s Motion for Leave to Take Additional Discovery Prior to Rule

26(f) Conference; Memorandum of Points and Authorities in Support Thereof [#16] is DENIED

without prejudice.

       SO ORDERED.
                         Digitally signed by John M.
                         Facciola
                         DN: c=US, st=DC, ou=District
                         of Columbia,
                         email=John_M._Facciola@dc
                         d.uscourts.gov, o=U.S. District
                         Court, District of Columbia,
                         cn=John M. Facciola
                         Date: 2012.01.19 10:16:31
                         -05'00'
    ___________________________
    JOHN M. FACCIOLA
    UNITED STATES MAGISTRATE JUDGE




2